


110 HRES 533 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 533
		In the House of Representatives, U.
		  S.,
		
			July 12, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 2956) to require the Secretary of Defense to commence the reduction of
		  the number of United States Armed Forces in Iraq to a limited presence by April
		  1, 2008, and for other purposes.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 2956)
			 to require the Secretary of Defense to commence the reduction of the number of
			 United States Armed Forces in Iraq to a limited presence by April 1, 2008, and
			 for other purposes. All points of order against the bill and against its
			 consideration are waived except those arising under clause 9 or 10 of rule XXI.
			 The bill shall be considered as read. The previous question shall be considered
			 as ordered on the bill to final passage without intervening motion except: (1)
			 four hours of debate, with three hours equally divided and controlled by the
			 chairman and ranking minority member of the Committee on Armed Services and one
			 hour equally divided and controlled by the chairman and ranking minority member
			 of the Committee on Foreign Affairs; and (2) one motion to recommit.
		2.During
			 consideration of H.R. 2956 pursuant to this resolution, notwithstanding the
			 operation of the previous question, the Chair may postpone further
			 consideration of the bill to such time as may be designated by the
			 Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
